Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/03/2022 have been fully considered but they are not persuasive.


Applicant’s Argument:
	Applicant argues in substance “In sharp contrast to the claimed functionality, prior art cited in the outstanding Office Action as being analogous or reading on the HdrDKey, Le Saint does not have the claimed HdrDKey. From the complete understanding of Le Saint, its "header" will be known by all clients or end devices. In the outstanding Office Action, the Examiner has identified the Le Saint server key identifier as being equivalent to the claimed HdrDKey. However, the clear disclosure in Le Saint is that the Le Saint server key  known to multiple if not all clients, i.e., the server key identifier is not uniquely known only to the end device” Le Saint paragraph [0042] states that its "client key identifier" is a key identifier that identifies one or more keys associated with a client computer" and a "server key identifier" is a key identifier that identifies one or more keys associated with a server computer". Accordingly, the server computer is aware of the server key identifier. Therefore, the Le Saint server key identifier is not only known to the multiple client computers but must also be known by the server computer. 
Furthermore, when one fully understands the system in Le Saint, one understands why the claimed HdrDKey that is only known between a client computer and the server computer the client computer is not obvious and having the claimed header owner only known by the client computer is inconsistent with the disclosure in Le Saint. 
Referring back to Le Saint in more detail, the method of Le Saint relies on a server key identifier in order to properly route confidential information, e.g., email. The client computer may be aware of the server key identifier but the server is also aware of the identifier. Moreover, in Le Saint, it is presumed that the server key identifier is known to multiple if not all client computers and therefore the server key identifier is not uniquely known as required by the claimed method. This is the case because the confidential communication system of Le Saint recognizes that it will likely not have prior knowledge of all approved clients computers. Accordingly, Le Saint requires multiple client computers to be aware of the key identifier in order for its system to work. Therefore it is inconsistent with Le Saint to not have more than one client computer aware of the key identifier as the Le Saint system would not work if this were not the case. 
Furthermore, if only a single client computer knew the key identifier in the communication system of Le Saint, the Le Saint server could only receive from a single client computer. This is certainly not contemplated by Le Saint and would be contrary to a secure communication system in which a server could only communicate with a single client and not more than one client computer. Accordingly, when fully understood, the Le Saint system requires all clients to be aware of the server key identifier. 
In sharp contrast to the system in Le Saint in view of the other cited prior art, the presently claimed system relies on a different method in which the present server knows all clients ahead of time and relies on "transmitting the first blinded message frame to a network gateway, wherein the header binding key (HdrDKey) is only known to the end device and the network host". 
The present method and system functions by not assuming a server identifier key as in Le Saint but rather a collection of known client identifier keys (DEVEUIs/DevAddr) that are blinded with a HdrDKey derived from the client keys. 
In view of the foregoing, Applicant respectfully submits that Le Saint in view of the other cited prior art fails to teach or in any way make obvious the claimed method and system. Accordingly, Applicant respectfully requests that the rejection to the claims under 35 U.S.C. § 103 be withdrawn.  .”  ( see REMAKRS). 

Examiner’s Response:
	The examiner respectfully disagrees. The claims merely recites, “transmitting the first blinded message frame to a network gateway, wherein the header binding key (HdrDKey) is only known to the end device and the network host” without any other extra explanation. To address this, the examiner cited paragraphs 0075-0076, 0092, 0074, 0076. LE SAINT teaches in fig. 2 and paragraphs 0075-0076 [which is cited by the examiner as well] that a client computer (==end device) communicates with a server/network host. Aforesaid client computer maintain “a set of one or more one-time client key pairs” for  aforesaid server. “Each client key pair in the set of one or more client key pairs corresponds to a particular request sent to a given server computer. The one-time client key pair can be determined to be associated with a particular request message for a particular server computer”: [0076]). LE SAINT teaches  in Fig. 6 that aforesaid client key pairs can be implements in in Header Version 602 with default key pair 610: Default Key pairs can be default public key or a default private key:  [0139-0140).  Only end device and  server device  will know  this default private key. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/M Mostazir Rahman/Examiner, Art Unit 2411   

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411